Title: To George Washington from William Malcom, 12 October 1780
From: Malcom, William
To: Washington, George


                  
                     Sir
                     Albany Ocr 12 1780
                  
                  Two days ago, a Body of the Enemy landed at South Bay—By
                     comparing informations they consist of about 900—the greatest part of which
                     Regular Troops—commanded by a Major Carleton—They Surrounded &
                     Summoned, a little post called Fort ann—which was instantly surrendred by a
                     Capt. Sherwood, with 70 odd men—next towards Fort Edward, in the Vicinity of
                     which, they burnt a number of Houses—made no attempt on the Fort—but proceeded
                     towards Fort George where Warners Regiment were Supposed to be—Unfortunately
                     Capt. Chipman, the Commanding officer, had Sent all his men out except about
                     14—of Consequence the Enemy got very easy possession—& had previously
                     met about 30 men of the Garrison which were all killed & taken—Several
                     miliita Regts are marchd to that Quarter & I hope Col. Vanschaacks
                     Regiment will also march towards Fort Edward to morrow—but the Colonel is under
                     great apprehensions that his men will desert—From Fort Scuyler I am informed
                     that a very considerable Body of Troops are got to oneida—that they have
                     Cannon—mortars &c.—and one part of them on the Road about 20 miles
                     below the Fort, not far from German Flatts—It is also said that Sir John Johnson
                     is to come in by the Way of Jessups Patent—& Join the party on the P.
                     Frontiers.
                  I am collecting the militia & disposing of them, as fast
                     as possible—according to the best accounts which I obtain of the Enemys
                     movements—& what is most difficult Collecting provisions for them—Three
                     Regts are ordered to Scohair—Four to the Mohawk River & six to Fort
                     Edward. Genl Tenbrock expects they will come out pretty Generally—but I have
                     greet doubts—especially judging by the humour of this City Regiment.
                  I hope to get back such a disposition made as will enable me to
                     go up to the mohawk River to morrow, and to Vanschaack on the Hudson River.
                  I have wrote to the Governor & given him a particular
                     account of all these matters—he is at Kingston & I expect he will be
                     here to morrow or the day following—In my last letter I enclosed a very
                     particular State of the Garrison of Fort Scuyler, Which will enable your
                     Excellency to judge what defence it can make, If it shall be actually invested
                     (which I for many reasons do not believe) the Militia cannot—will not relieve
                     it—Two days more will discover the Enemys chieff object. I have the Honor to be
                     with due Respect your Excellencys mo. obedt & very hume Servt
                  
                     W. Malcom
                  
                  
                     Warners Regt—Fort George
                     3 officers Killed
                     2 wounded
                     4 prisoners
                     25 R. & File Killed
                     
                        50 
                        
                        prisoners
                     Capt. Sherewood—of the Levys—Fort ann
                     3 officer prisoner
                     
                     
                        64 R. & file prisoners 
                     1 do Killed
                     an officer of Warners Regt on parole gives this State of the
                        Loss.
                  
               